ON REHEARING

                            UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-4010



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


KHARY JAMAL ANCRUM,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Western
District of Virginia, at Harrisonburg. Samuel G. Wilson, District
Judge. (CR-02-20-SGW)


Submitted:   November 30, 2005                Decided:   June 2, 2006


Before WILKINSON and WILLIAMS, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Peter R. Roane, Charlottesville, Virginia, for Appellant. John L.
Brownlee, United States Attorney, William F. Gould, Assistant
United States Attorney, Charlottesville, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

              Khary Jamal Ancrum appealed his conviction and life

sentence imposed for conspiracy to distribute fifty grams or more

of cocaine base, in violation of 18 U.S.C. §§ 841(a)(1) & 846

(2000).       Initially we affirmed Ancrum’s conviction and concluded

that he waived a sentencing issue, which was not raised in the

opening brief. Ancrum filed a petition for panel rehearing arguing

that the court should have reviewed his sentencing issue because it

was raised in a supplemental brief, with permission of the court,

and not in a reply brief as our initial opinion indicated.                 Ancrum

is correct and we therefore grant his petition for rehearing. Upon

review of the merits of his claim, however, we continue to affirm

his conviction and sentence.

              Ancrum’s supplemental brief argued that the district

court did not properly inquire whether Ancrum affirmed or denied

the prior convictions relied upon to enhance his sentence and that

the     question   of   enhanced    punishment     based   upon      the   prior

convictions should have been submitted to the jury. The Government

filed    an    information   pursuant   to   21   U.S.C.   §   851   (2000)   to

establish Ancrum’s prior convictions.             Ancrum had two qualifying

convictions under 21 U.S.C. § 841(b) (2000) and therefore the

statutory minimum sentence was life imprisonment.              Ancrum did not

contest any of the qualifying convictions.             It appears from the

sentencing      transcript   that   Ancrum   filed    objections      based   on


                                    - 2 -
Blakely v. Washington, 542 U.S. 296 (2004), but the court did not

specifically rule on the objections because resolution would not

impact the statutory minimum sentence.                    The court did state,

however, that “Blakely would not go to these prior convictions,

even if Blakely were to be applied.”                      The substance of the

objections    is   not    clear   from    the    record    because   neither      the

presentence report (PSR) nor the objections to the PSR are included

in   the   joint   appendix.          Ancrum    received    the   mandatory      life

sentence.

             The prior conviction issues raised in the supplemental

brief are without merit.          At the sentencing hearing, the court

asked if Ancrum would contest his prior convictions and Ancrum’s

attorney confirmed that Ancrum did not challenge his convictions.

Ancrum also did not take the opportunity to address the court at

the close of sentencing.          Therefore, the court properly complied

with 21 U.S.C. § 851.       See United States v. Campbell, 980 F.2d 245,

252 (4th Cir. 1992) (concluding that a district court has complied

with § 851 if the substantive protections underlying that section

were provided).

             Ancrum also argued in his supplemental brief that the

jury   should   have     made   the    factual    determination      that   he    had

qualifying convictions under 21 U.S.C. § 841(b) and therefore his

sentence resulted in Sixth Amendment error.                 In United States v.

Booker, 543 U.S. 220 (2005), the Supreme Court reaffirmed its prior


                                        - 3 -
holding   in    Apprendi   that   “[a]ny   fact   (other   than   a   prior

conviction) which is necessary to support a sentence exceeding the

maximum authorized by the facts established by a plea of guilty or

a jury verdict must be admitted by the defendant or proved to a

jury beyond a reasonable doubt.”      543 U.S. at 244.     This court has

held that the application of the career offender enhancement falls

within the exception for prior convictions where the facts were

undisputed, making it unnecessary to engage in further fact finding

about a prior conviction.     United States v. Collins, 412 F.3d 515,

521-23 (4th Cir. 2005); see also Shepard v. United States, 544 U.S.

13, 24-25 (2005) (holding that a court’s inquiry as to disputed

facts in connection with a prior conviction is limited to the terms

of the charging document, a plea agreement, a transcript of the

plea colloquy, or a comparable judicial record).

            Although Ancrum was not sentenced as a career offender,

his argument that, under Booker, the district court violated his

Sixth Amendment rights by making impermissible factual findings

when it used his prior convictions to enhance his sentence, is

foreclosed by Collins.      Here, Ancrum does not contest the facts

about or of his prior convictions that were used to enhance his

sentence.      Moreover, the district court could determine from the

judicial record of Ancrum’s prior drug convictions whether each

offense qualified when enhancing his sentence.         As a result, the

issue raised by Ancrum is a purely legal argument that does not


                                   - 4 -
require speculation regarding facts about the offenses. See United

States v. Cheek, 415 F.3d 349, 350 (4th Cir.) (holding that Sixth

Amendment not violated when sentence enhanced based on prior

convictions that were not charged in indictment or admitted by

defendant), cert. denied, 126 S. Ct. 640 (2005).      We therefore

conclude that there was no Sixth Amendment violation in this case.

          Accordingly, we continue to affirm the judgment.      We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                          AFFIRMED




                              - 5 -